Citation Nr: 1123988	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-39 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tacoma, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for emergency medical services provided at a non-VA medical facility on January 14, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, M.H.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 administrative decision by the VA Puget Sound Health Care System denied reimbursement for treatment provided at the St. Clare Hospital Emergency Room on January 14, 2009.  The Veteran was afforded an April 2011 hearing before the undersigned at the RO (Travel Board hearing).  The hearing transcript is of record.


FINDINGS OF FACT

1. The Veteran incurred medical expenses as a result of treatment at a private hospital on January 14, 2009; these services were not authorized prior to receipt.

2.  VA facilities were feasibly available.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred on January 14, 2009 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp 2010); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

VA provided the Veteran with initial VCAA notice regarding his claim, in correspondence sent in August 2010, following the initial adjudication of the claim. This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, and identified his duties in obtaining information and evidence to substantiate his claim.  The letter did not specifically discuss the criteria applicable to establishing reimbursement or repayment of unauthorized medical expenses, set forth at 38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2010).

A notice error is not prejudicial when the purpose of the notice was not frustrated. The purpose is not frustrated when "(1) a defect was cured by actual knowledge on the part of the claimant, (2) a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law."  George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

The Board finds that the notice error in this case did not affect the essential fairness of the adjudication.  The timing deficiency was cured by readjudication of the claim in an August 2010 statement of the case (SOC) following VCAA notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board notes the timing of the VCAA notice as being on August 10, 2010 and the issuance of the SOC occurring on August 17, 2010.  The SOC informed the Veteran of the current evidence, and the Veteran did not identify any outstanding evidence in response to the VCAA notice.  Consequently, the Board finds any notice error to be non-prejudicial.  See id.

Additionally, the omission of the specific regulations regarding reimbursement of medical claims did not affect the essential fairness of the adjudication in this instance because the defect was cured by actual knowledge on the part of the claimant.  In November 2009 and April 2010, the VA Puget Sound Health Care System informed the Veteran of the specific reasons for its denial of the claim.  The Veteran demonstrated actual knowledge of these missing requirements as found in his statements contained in his notice of disagreement, substantive appeal and Travel Board hearing transcript.  Hence, actual knowledge has been demonstrated, and the Veteran was aware of the legal criteria and evidence necessary to establish his claim.

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence associated with the claims file consist of the Veteran's private medical treatment records, and other VA and service treatment records.  The Veteran was not provided a medical opinion in connection with his claim.  38 C.F.R. § 3.159(c)(4).  In this instance, the Board finds the current record sufficient to make a decision on the claim as there is no outstanding medical determination necessary to adjudicate the claim.  

The Board finds that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

Emergency medical care received from a non-VA facilities requires authorization pursuant to 38 C.F.R. § 17.54 (2010).  Smith v. Derwinski, 2 Vet. App. 378 (1992).  

In adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received on January 14, 2009.  38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical determination.  Similes v. Brown, 6 Vet. App. 555 (1994).  

In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  

The Veteran has not asserted, nor does the record otherwise indicate, that he received prior authorization for the treatment he received at St. Clare Hospital.  VAMC records are entirely silent regarding authorization.  He has reported that he was told by VA personnel to seek treatment at an emergency room, but he has not reported that he was told to go to a non-VA emergency room and there is no evidence that VA authorized treatment at a non-VA emergency room.

The Veteran was not entitled to reimbursement for the treatment under the statute authorizing VA to contract with non-VA facilities to provide medical care or medical services, because the treatment received was not for a service-connected condition, the Veteran was not receiving medical services in VA facility at the time of treatment, and his care was not authorized in advance within meaning of the statute.   Malone v. Gober, 10 Vet. App. 539 (1997); see 38 U.S.C.A. § 1703 (West 2002 & Supp. 2010); 38 C.F.R. § 17.54.  Accordingly, the Board must conclude that prior authorization for the medical treatment received in January 14, 2009, was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.  

The Board has also considered entitlement under 38 U.S.C.A. § 1728.  Entitlement to payment or reimbursement of medical expenses incurred at a non-VA facility, under 38 U.S.C.A. § 1728, requires that:

(a) The care and services rendered were either: (1) for an adjudicated service- connected disability, or (2) for a non- service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service- connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2010); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The record does not indicate that the Veteran met the threshold criteria listed in section (a) to be eligible for such consideration.  The Veteran is service connected for seizures, and he is not participating in a rehabilitation program.  The evidence does not indicate that his postoperative condition was in any way related to his service connected seizures.  The emergency room treatment on January 14, 2009, was for pain from ulnar nerve surgery.  Thus, the Veteran is not entitled to reimbursement under 38 U.S.C.A. § 1728.      

This leaves a theory of entitlement pursuant to 38 U.S.C.A. § 1725.  The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2010).

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for nonservice-connected disabilities in non-VA facilities is only allowed if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  
See 38 C.F.R. § 17.1002 (2010).

The provisions of 38 U.S.C.A. § 1728 have been amended to provide that a veteran may be reimbursed for the portion of medical expenses that are not covered by a third party contract.  38 U.S.C.A. § 1725(c)(4)(A) (West Supp. 2010).

The standard for determining an emergency is whether a prudent lay person would think a delay in treatment would be hazardous to life or health.  The standard is not whether the delay actually would have been hazardous or whether medical professionals would, and did, find an emergency.  38 U.S.C.A. § 1725(f)(1) (West Supp. 2010); Swinney v. Shinseki, 23 Vet. App. 257 (2009).  

The record shows that the Veteran received care at a private facility offering emergency care to the public.  The Veteran was enrolled VA health care system and received care pursuant to 38 U.S.C. Chapter 17 within the 24 month period prior to treatment.  It also confirms that he was financially liable for the emergency care and he did not have insurance.  Meanwhile, the 38 C.F.R. § 17.1002 criteria listed in subsection (d) and (h) are not applicable to the instant appeal.  

The two remaining issues for recovery under 38 U.S.C.A. § 1725 (codified at 38 C.F.R. § 17.1002) is whether a prudent lay person would think a delay in treatment to be hazardous to life or health and whether a VA emergency facility was feasibly available.  Swinney.  

VA primary care treatment records, dated in January 2009, show that the Veteran complained of right arm pain and was scheduled to have an ulnar nerve transposition.  He underwent the procedure on January 13, 2009 at a private hospital.  

On January 14, 2009 at 11:08 a.m., the Veteran contacted VA to cancel an appointment due to his recent surgery.  There is no indication that he reported that he was out of medication or that the available medication was not working.  He contacted VA telehealth again at 1:22 p.m.  He reported continuing postoperative pain.  He explained that he was taking Vicoden, but it was ineffective.  He had contacted the VA and was waiting to hear back from his primary care provider.  The telenurse notes showed that he was advised his high level of pain needed to be addressed to the surgeon rather than his primary care provider.  

It was not until 6:11 p.m. that the Veteran sought emergency care to refill his prescription for pain medication at St. Clare Hospital.  At that time he complained of severe right arm pain.  The relevant emergency department triage note listed his condition as "non-urgent."  The Veteran reported having ulnar nerve surgery the day before and that his pain medications were not working.  He was unable to reach his physician for a medication adjustment.  The Veteran's vital signs were within normal limits.  He was discharged in stable condition with a prescription for Percocet.   

VA treatment notes, dated in February 2009, reflect that the Veteran continued to have some elbow pain from the surgery.  However, he was increasing his strength and mobility of the right arm.  The examiner described the Veteran as doing well following the surgery.  

A November 2010 letter from Dr. K reflects that the Veteran had persistent numbness along the ulnar aspect of his right forearm, hypothenar region, and fourth and fifth fingers following the January 2009 surgery.  The Veteran also reported shock type pains in these areas.  Dr. K. performed a neurological examination of the right arm.  He opined that the Veteran's numbness would decline over time and hesitated to recommend additional surgery.  He recommended a follow-up evaluation in three months.   

At the April 2011 Travel Board hearing, the Veteran testified that he had ulnar nerve transfer outpatient surgery on January 13, 2009.  He received pain relief medication following the surgery, but ran out of medication on Saturday morning.   He was in intense pain without medication.  He unsuccessfully attempted to contact the surgeon, then the VA physician.  He and his fiancé reported these attempted contacts occurred on a Saturday.  He was able to speak to a VA tele-nurse.  She recommended visiting an emergency room.  

The Veteran reported that his nearest VAMC at American Lake had recently closed their emergency room.  His fiancé reported that the Veteran was in noticeable pain and she was concerned about his limited healthcare options during the weekend.  As such, she took the Veteran to a private hospital's emergency room.  They treated the Veteran and instructed him to follow up with his physician as soon as possible.  The Veteran saw his physician the next day and the physician apologized for not being available to provide a prescription.  The Veteran and his fiancé recounted that he was in extreme pain and believed that it was an emergency situation.

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

While the Veteran and his fiancée testified that his surgery took place on a Friday and the emergency treatment took place on Saturday, the undisputed evidence is that his surgery took place on January 13, 2009, which was a Tuesday and his complaints of postoperative pain occurred the next day.  Review of 2009 calendar year.  Hence the testimony that the emergency took place on a weekend is not credible.  His reports of the events surrounding his surgery have been inconsistent in other ways.  For instance the telehealth note and St. Clare records indicate that he had not run out of medication, but that he had found the medication to be ineffective.  The hearing testimony was to the effect that he was left with no medication by 7:00 a.m. on the day following his surgery.  The VA telehealth notes indicate that he did not report problems with his medication until the afternoon of that day.  

Nonetheless, the lay and medical evidence indicates the Veteran was unable to contact his regular healthcare providers on Wednesday January 14, 2009.  

Considering the emergency room visit took place on Wednesday, the question remains whether the evidence shows that a prudent lay person would believe a delay in treatment would be hazardous to life or health and that a VA or Federal facility was not available and an attempt to use them beforehand would not have been considered reasonable by a prudent lay person.  38 C.F.R. § 17.1002; Swinney.  

In essence, the evidence supporting the Veteran's assertion of an emergency are his and his fiancé's lay statements of intense pain and his reports of being advised by the VA telenurse to seek emergency room treatment.  April 2011 Travel Board hearing.  However, the record does not show that he acted as if he considered his situation to be a medical emergency of such severity that a delay in treatment would have been injurious.  The VA telehealth note does not show the Veteran being recommended to seek emergency room treatment.  Rather it reflects that he was advised to contact his surgeon for his reported severe state of pain. 

In any event, there was an almost 5 hour delay between the time the Veteran reported pain complaints to VA and the time he sought treatment at St. Clare Hospital. 

While the closest VA clinic to the Veteran (VA Puget Sound Healthcare System, American Lake Division) does not have an emergency room, it has an urgent care clinic open during the weekdays from 8:00 a.m. to 6:00 p.m.  He did not attempt to visit the urgent care clinic.  

The Veteran only desired a refill of pain medication.  He does not assert that any additional surgical complication took place.  The private hospital records clearly list the triage assessment as non-urgent.  They do not show abnormal vital signs, hospitalization, or suggest that his medical condition was regarded as critical at anytime.  The post surgery evidence also does not show that he had any significant complications immediately following the surgery.  See February 2009 VA treatment notes; Dr. K. November 2010 letter.  

Nonetheless the Veteran did report at one point that he was told that the Urgent Care Clinic could not alter medication prescribed by his doctor.  

Assuming arguendo that the Urgent Care Clinic could not have assisted him, a VA emergency room was feasibly available.  The VA Puget Sound Healthcare System has an emergency room located in Seattle, Washington.  This location is approximately an hour (in traffic) away from the Veteran's residence.  See April 2011 Travel Board transcript.  The Veteran was aware of his condition by 1:22 p.m., at the latest, and did not seek emergency room treatment for a number of hours after that time.  During this delay, he could have traveled to the VA emergency room in Seattle.  For these reasons, the Board finds the VA emergency room located in Seattle was feasibly available and an attempt to use it would be considered reasonable.

In sum, the Veteran does not meet the subsection (c) criteria under 38 C.F.R. § 17.1002 and recovery pursuant to 38 U.S.C.A. § 1725 is not warranted. 

After careful consideration of the applicable law and evidence, the Board finds the preponderance of the evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §§ 1703, 1725, 1728; 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008.  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred for hospitalization at a non-VA medical facility on January 14, 2009, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


